Citation Nr: 0632717	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was before the Board in 
July 2005 when it was remanded for further development.


FINDINGS OF FACT

1.  It is not shown that the veteran was subjected to a 
verifiable stressor event in service.  

2.  A chronic psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that the veteran has PTSD or that any 
currently diagnosed psychiatric disability is related to his 
active service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a signed statement dated in April 2002, the veteran 
acknowledged that he had been informed about what the 
evidence must show to substantiate his claim, and of his and 
VA's responsibilities in claims development.  The July 2002 
rating decisions, and a December 2002 statement of the case 
(SOC), explained what the evidence showed and why the claim 
was denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claim).  Although complete 
notice was not provided prior to the initial adjudication of 
the claim, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given.  He is not 
prejudiced by any notice timing defect.  Significantly, the 
claim was readjudicated after all notice was given.  See 
April and September 2004, February 2005, and June 2006 
supplemental SOCs.  A March 2006 letter provided notice 
regarding disability ratings and effective dates of awards.   

The veteran's service medical records are associated with the 
claims file, as are pertinent private and VA treatment 
records.  Pursuant to the July 2005 Board remand, the RO 
arranged for an examination in April 2006.  The veteran has 
not identified any pertinent, obtainable evidence that 
remains outstanding.  (Also per Board remand, the RO sent the 
veteran and his representative a letter in August 2005, 
requesting additional information to identify any outstanding 
private pertinent medical records; he did not respond.)  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of this claim.

B.	Factual Background

The veteran contends that he has PTSD which VA has treated 
since 2002.  He maintains (through several statements he has 
submitted to the RO) that he developed problems with 
nightmares, biting of fingernails and toenails and anxiety, 
because of abuse from drill instructors during basic 
training.

The veteran's service medical records do not mention 
complaints, findings, treatment, or diagnosis of a 
psychiatric disability.  On June 1972 service discharge 
examination, psychiatric evaluation was normal.  Service 
personnel records show that he served in supply and then with 
the military police.

Postservice medical records show that he was seen in an 
Emergency room (ER) in March 1991, with admitting diagnoses 
of PTSD, paranoid disorder and alcohol abuse.  He was 
hospitalized for 11 days.  On discharge, it was noted that he 
was brought to the ER because he tried to kill himself with a 
knife and apparently had been intoxicated.  The discharge 
diagnoses were major depression and alcohol intoxication.

VA treatment records from March 2002 to May 2006 show the 
veteran was seen for variously diagnosed psychiatric 
disorders.  An April 2002 behavioral health consultation 
reveals that the veteran reported he developed "nerves" and 
sleep problems in the military.  He indicated that he was 
constantly abused by his drill sergeant during basic 
training.  He denied receiving psychiatric treatment in 
service.  He reported that he had nightmares, bit his 
fingernails, and felt as if ants were crawling up and down 
his body.  The diagnosis was adjustment disorder with anxious 
features.  The examiner opined that the veteran gave textbook 
symptoms of PTSD that seemed "canned".  On June 2002 
psychological testing it was noted that there was excessive 
symptom over-reporting.
During an October 2002 mental health visit, the veteran 
reported that he was not feeling as depressed, however, it 
was noted that he still had poor situational tolerance.  He 
reported that if he did not get his way he became angry.  He 
continued to complain of insomnia.  It was noted that he 
fidgeted and bit his nails continuously.  The diagnoses were 
major depressive disorder and anxiety disorder.  He was 
referred for anger management and sleep classes.

VA treatment records from September 2003 to October 2003 
reveal diagnoses of generalized anxiety disorder (GAD), 
dysthymia, and personality disorder not otherwise specified 
(NOS).

A January 2005 VA treatment record notes that the veteran 
indicated he was beaten daily by his staff sergeant.  He 
stated that he developed anticipatory anxiety and began 
having nightmares.  He said that he finally threatened to 
kill the staff sergeant and was then transferred to another 
unit.  The examiner opined that it appeared as if the veteran 
was describing a non-combat PTSD caused by the anticipation 
of being hit every day.  The examiner referred the veteran 
for further psychological testing to determine whether that 
was the case.

An April 2005 mental health visit revealed that the veteran 
did not keep his scheduled appointment for psychological 
testing.  On August 2005 psychological testing, it was noted 
that test results were invalid due to excessive over-
reporting.  The assessments were GAD, dysthymia, and 
personality disorder NOS.

On April 2006 VA examination, the veteran complained of 
difficulty sleeping and decreased appetite.  He stated that 
sometimes he heard his name being called.  He indicated that 
he felt depressed, anxious, and nervous.  He had low energy 
and difficulty with making decisions.  He gets extremely 
angry and has a difficult time handling his anger.  Mental 
status assessment shows that his mood was depressed and his 
affect was constricted.  The examiner noted that the veteran 
did not meet the DSM-IV-TR stressor criterion for the 
condition of PTSD.  The diagnoses were dysthymic disorder, 
alcohol dependence in full sustained remission.


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease incurred in service.  38 C.F.R. § 3.303.  
Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. 
§ 3.303(c).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The threshold question in the matter of entitlement to 
service connection for PTSD, is whether the veteran, in fact, 
has such disability.  See 38 C.F.R. § 3.304 (f).  Although a 
January 2005 mental disorders examiner did indicate that the 
veteran appeared to be describing non-combat related PTSD 
symptoms, there is no competent (medical) evidence of a 
diagnosis of PTSD based on a verified or verifiable stressor 
event in service.  Significantly, there is no corroborating 
evidence for the noncombat (physical abuse by a drill 
instructor) stressor the veteran has described.  The April 
2006 VA examiner specifically stated that the veteran does 
not meet the DSM-IV stressor criterion for PTSD.  
Furthermore, previous psychological evaluations produced 
opinions that the veteran's symptom reports were "canned" 
(April 2002) or "excessively over-reported" (August 2005).  
A clear preponderance of the evidence is against a finding 
that the veteran has PTSD due to a stressor event in service.  
Thus, the threshold requirement for establishing service 
connection for PTSD is not met, and service connection for 
PTSD must be denied.

As the record does show current diagnoses of psychiatric 
disability other than PTSD, the analysis proceeds to whether 
such disability may be service connected. At the outset it is 
noteworthy that under governing law, 38 U.S.C.A. § 1110, 
compensation is not payable for any disability resulting from 
alcohol or drug abuse.  Hence, the earlier diagnosed entity 
of alcohol dependence (now in remission) may not be service 
connected.  

As no psychiatric disability was noted in service or 
clinically noted post-service until March 1991 (when a 
hospital discharge summary included diagnoses of major 
depression and alcohol intoxication), service connection for 
depression or dysthymia now diagnosed on the basis that it 
became manifest in service and persisted is not warranted.  A 
psychosis is not shown to have been manifested in the first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 also do not apply.  

While service connection may still be established for such 
disability by competent evidence that it is related to 
service, there is no such evidence in this case.  No medical 
professional has related the veteran's current dysthymia to 
his service or to any event therein.  His own opinion in this 
matter is not competent evidence because as a layperson he 
lacks the expertise to establish a medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, a lengthy passage of time between service and 
the initial postservice clinical manifestation of a 
disability is of itself a factor against a finding of service 
connection.
The veteran's psychiatric diagnoses have also included 
personality disorder.  Personality disorders, as such, are 
not compensable disabilities, and may not be service 
connected in the absence of a showing of superimposed 
pathology.  See 38 C.F.R. § 3.303(c).  Here, there was no 
evidence of acquired psychiatric pathology superimposed on a 
personality disorder during service.

In summary, there is no competent evidence that relates any 
currently diagnosed psychiatric disability to the veteran's 
service.  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


